Citation Nr: 1503244	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  14-39 326	)	DATE
	)
	)


THE ISSUE

Whether a June 1998 decision of the Board of Veterans' Appeals, which denied service connection for a skin disorder, should be revised or reversed on the basis of clear and unmistakable error (CUE).  

(The issues of entitlement to an increased rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling, effective May 18, 2009 and 70 percent disabling, effective August 9, 2011; entitlement to a rating in excess of 20 percent for diabetes mellitus with diabetic retinopathy and erectile dysfunction; and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 9, 2011 will be addressed in a separate decision).


REPRESENTATION

Moving party represented by:  The American Legion




ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The moving party, the Veteran, served on active duty from April 1967 to April 1969.  His military decorations include the Combat Infantryman's Badge.  

The motion was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to reviewing the VBMS e-folder, the Board has reviewed the Veteran's Virtual VA e-folder.

The motion is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In the June 1998 decision, the Board denied the claim for service connection on the basis that an examiner noted the presence of keloids which were not considered disqualifying on a February 1967 pre-examination report and no medical evidence had been presented or secured to render plausible a claim that current keloids were incurred in service or that they were the result of a disease or injury in service, including exposure to Agent Orange, or that preexisting keloids were aggravated in service.  

2.  The evidence of record at the time of the June 1998 Board decision establishes that the moving party was presumed to have been in sound condition upon entry into service in April 1967, was evaluated for multiple keloids on the anterior chest during service, and post-service treatment records and a VA examination documented the presence of keloids on the chest which the moving party reported began in 1969.  

3.  The correct facts, as they were known at that time, were before the Board in June 1998; however, the Board decision incorrectly applied the statutory and regulatory provisions in existence at that time (the presumption of soundness) such that the outcome would have been manifestly different but for the error.


CONCLUSION OF LAW

The June 1998 Board decision denying service connection for a skin condition was clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-1411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the June 1998 Board decision was clearly and unmistakably erroneous, it will be revised and service connection for a skin disorder, specifically, keloids on the chest, will be granted.  

A decision issued by the Board is final.  38 U.S.C.A. §§ 7103, 7104(a) (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2014).  However, a final Board decision may be revised or reversed on grounds of CUE.  38 U.S.C.A. §§ 5109A(a), 7111(a).  If the evidence establishes CUE, the prior decision must be reversed or revised, and the decision constituting reversal or revision has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 7111.  

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Rules of Practice of the Board, found at 38 C.F.R. Part 20.  Rule 1403, found at 38 C.F.R. § 20.1403, relates to what constitutes CUE and what does not, and provides that CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  

A finding of CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b).  

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).  

Rule 1403 offers the following examples of situations that are not CUE:  (1) Changed diagnosis.  A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision.  (2) Duty to assist.  The Secretary's failure to fulfill the duty to assist.  (3) Evaluation of evidence.  A disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  

Moreover, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).  

Indeed, even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 310, 313 (1992).  As explained, the error must be undebatable and of the sort that, had it not been made, would have manifestly changed the outcome at the time it was made.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 3 Vet. App. at 313-14.

A motion for revision of a Board decision based on CUE must be in writing and must be signed by the moving party or that party's representative.  The motion must include the name of the Veteran; the name of the moving party if other than the Veteran; the applicable VA number; and the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions that fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling, rather than outright or summarily denying the claim.  38 C.F.R. § 20.1404(a).

In addition, the motion must set forth clearly and specifically the alleged CUE, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy these requirements.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refilling, rather than outright or summarily denying the claim.  38 C.F.R. § 20.1404(b).  

In his September 2014 Informal Hearing Presentation (IHP), the moving party's representative asserted that the clear and unmistakable errors in the 1996 denial for keloids with effects on breathing should be addressed as the Board compounded them in 1998.  The representative indicated that it appeared that the moving party's pectorals and ribcage were affected in his shrapnel wounding in Vietnam and, contrary to the statements made by the AOJ and the Board, the chest keloids were the residuals of shrapnel wounds received in Vietnam in May 1968, as reported in the service treatment records.  He asserted that, as far as keloids existing prior to service, nothing abnormal was noted on the physical examination; rather, there were no keloids or any other scars on the enlistment examination.  He indicated that there was not clear and unmistakable evidence of keloids at enlistment, especially in light of the documented Vietnam occurrence.  He added that, even if they did preexist service, aggravation during and because of service was obvious because of the shrapnel injury and the irritation of military uniforms.  The September 2014 IHP meets the filing and pleading requirements of 38 C.F.R. §§ 20.1400(a), 20.1404(a), (b).  The moving party has alleged CUE with the requisite specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).

The evidence in June 1998 included the moving party's service treatment records.  While the e-folder indicates that the service treatment records were received in June 2014, they were clearly of record at the time of the June 1998 Board decision, as they were discussed in that decision.  The moving party's service treatment records had also been discussed in an April 1984 rating decision addressing a claim for service connection for a nervous condition.  A copy of the moving party's induction and discharge examinations were requested by the RO in March 1984 and the National Personnel Records Center (NPRC) forwarded the available requested records in April 1984.  

In an August 1963 Report of Medical History at induction, the moving party reported that he was in good health.  On the August 1963 pre-induction examination, clinical evaluation of the skin was normal.  In a February 1967 Report of Medical History, the moving party denied having or ever having had skin diseases.  In the section of the Report of Medical History for the physician to provide a summary and elaboration of all pertinent data, he stated, "keloids - NDQ."  On the same date, the same examiner performed a pre-induction medical examination.  Clinical evaluation of the skin was normal and the moving party was determined to be qualified for induction.  This examination report includes a stamp dated April 17, 1967, the day prior to the moving party's entry into service, reflecting that the moving party underwent physical examination that date, with no additional defects discovered.  The moving party was determined to be fit for military service.  

A June 1967 service treatment record reflects that the moving party complained of back pain and reported that he had been stabbed in the back two years earlier.  In a January 1969 Report of Medical History at separation, the moving party indicated that he had skin diseases.  The physician commented that the moving party had fungal dermatitis, multiple shrapnel wounds to the anterior chest in May 1968 in Vietnam which were still symptomatic, and athlete's foot.  On separation examination performed that date, examination of the skin revealed multiple keloids of the anterior chest which were "N.D." (presumably, not disabling).  The examiner referred to an attached report of surgical consultation.  The separation examination report also notes multiple scars of the chest and right axilla and a scar on the upper back.  The January 1969 surgical consultation sheet reflects that the moving party had multiple keloids of the anterior chest which were still symptomatic.  The moving party was evaluated in the surgical clinic in February 1969, and the examiner noted that he had multiple keloids of the anterior chest which itched and burned.  No treatment was recommended and the examiner determined that the moving party was fit for separation.  In April 1969, on the date of his separation from service, the moving party signed a statement of medical condition, and reported that there had been no change in his medical condition since his last medical examination in January 1969.  

Also of record in June 1998 were post-service VA treatment records.  These reflect that a March 1984 record and a July 1984 VA discharge summary note that the moving party had numerous keloids on his anterior chest.  The moving party denied knowledge of how he obtained these injuries and the physician commented that it appeared he had been cut.  It was noted that the moving party had one scar on his back, one on his chest, and one on the left axillary area.  A March 1984 chest X-ray report notes in regard to the moving party's pertinent clinical history that he had old keloid formation at the anterior chest.  An October 1984 VA treatment record reports that the moving party had keloid scar formation at the anterior upper chest, left shoulder and axilla, and left lower leg, as well as mid-post back and other areas.  A February 1989 VA treatment record indicates that the skin was without obvious lesion; however, subsequent VA records dated in April 1989 reflect findings of keloids, including on the chest and lower back.  The date of receipt of some of these VA treatment records is not entirely clear from the e-folder.  Regardless, these VA treatment records are considered part of the record at the time of issuance of the June 1998 Board decision as they were within VA's constructive possession.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 38 C.F.R. § 20.1403(b)(2).  

In January 1996, the moving party filed his claim for service connection for a skin condition due to Agent Orange exposure, which reportedly began in 1969.  He was afforded a VA examination in March 1996.  The moving party reported to the examiner that he developed keloids on his chest soon after leaving Vietnam, around 26 years earlier.  He denied ever seeking treatment for keloids.  He complained that the lesions were intermittently pleuritic, but otherwise caused no problems.  Examination revealed a 28 by 12 centimeter area over the anterior chest with multiple transverse linear keloids.  On his back there was a 7 centimeter keloid in the upper central back, a 1 by 0.5 centimeter keloid on the left upper back, and a 2.5 by 1.5 centimeter keloid on the left lower back.  The diagnosis was multiple keloids.  The examiner commented that keloids most commonly arise secondary to trauma or inflammation.  He observed that the moving party did not recall any preceding trauma or infection prior to the development of his keloids.  The examiner added that, occasionally keloids did arise spontaneously.  The examiner stated that it was possible that the moving party received bites, developed folliculitis on his chest, or developed some such other inflammation that might account for the keloids, but it was impossible to say at that point and time.

In an October 1996 letter, the moving party's mother wrote that when the moving party went into the Army there was nothing wrong with his health and that during her son's service, she was contacted by the Red Cross and told that her son had a skin condition that would no abate.  

In June 1998, the Board denied service connection for a skin disorder.  The Board found that the moving party's pre-service keloids were noted pre-induction; they were not disqualifying and that while the moving party was treated for tinea cruris and tinea pedis during service, no medical evidence had been presented or secured to "well ground" the claim under then applicable law. See Grivois v. Brown, 6 Vet. App. 136 (1994) (discussing elements of the "well grounded" claim). 

The law in June 1998 provided that service connection was to be granted for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war.  38 U.S.C.A. § 1110 (West 1997).  A veteran was presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrated that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 1997).  The implementing regulation provided that a veteran was to be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrated that an injury or disease existed prior thereto.  Only such conditions as were recorded in examination reports were to be considered as noted.  38 C.F.R. § 3.304(b) (1997).  

In a precedent opinion issued several years after the June 1998 Board decision, the VA General Counsel concluded that 38 C.F.R. § 3.304(b) conflicted with 38 U.S.C.A. § 1111, and that the regulation was therefore invalid.  See VAOPGCPREC 3-2003 (2003).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) adopted the General Counsel's position.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Thus, under current law, the presumption of soundness in a veteran's case is rebutted only if there is clear and unmistakable evidence that the disease in question existed prior to service and if there is clear and unmistakable evidence that any preexisting condition was not aggravated by service.  

Significantly as it bears on this motion, the Federal Circuit has held that its interpretation of § 1111 in the Wagner opinion was retroactive in that the interpretation of a statute explains "what the statute has meant since the date of enactment."  Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011) (quoting Patrick v. Nicholson, 242 Fed.Appx. 695, 698, 2007 WL 1725465 (Fed. Cir. 2007)).  As Wagner merely clarified what the evidentiary standard always had been, including prior to the General Counsel opinion, this was not a new interpretation or law.  

In June 1998, the Board did not specifically discuss the presumption of soundness; however, it stated in its findings of fact that an examiner noted the presence of keloids on a February 1967 pre-induction examination report and that no medical evidence had been presented or secured to render plausible a claim that preexisting keloids were aggravated in service.  Despite this finding, keloids were noted in the February 1967 pre-induction Report of Medical History, but were not noted on the pre-induction examination itself, which indicated that clinical evaluation of the skin was normal.  At time of the June 1998 Board decision, the pertinent regulation provided that only conditions that were recorded in examination reports were to be considered as noted.  38 C.F.R. § 3.304(b) (1997).  Further, the history of preservice existence of conditions recorded at the time of examination did not constitute a notation of such condition.  38 C.F.R. § 3.304(b)(1) (1997).  Rather, such history of preservice existence was to be considered together with all other material evidence.  Id.  

Because keloids were not noted on the February 1967 pre-induction examination, the presumption of soundness attached.  Moreover, the April 1967 note indicates that the moving party was examined again the day prior to entry into service and no additional defects were discovered.  Accordingly, he is presumed to have been sound on entry into service.  Thus, even though keloids were noted on the February 1967 pre-induction Report of Medical History, this is insufficient to show that they clearly and unmistakably existed prior to service.  Thus, the Board's failure to apply the presumption of soundness in its June 1998 decision constituted error insofar as the Board determined that keloids were noted on the February 1967 pre-induction examination report.  But for this error, the outcome would have been manifestly different.  

While the Board stated in the June 1998 decision that no medical evidence had been presented or secured to render plausible a claim that current keloids were incurred in service or were the result of a disease or injury in service, the fact remains that the presumption of soundness was not properly applied, as keloids were not noted on examination at entry into service.  Had the Board correctly applied the presumption of soundness (albeit with the now recognized retroactive application of the law as above), the moving party would have been presumed sound on entry into service as no keloids were noted on pre-induction examination in February 1967 nor was there clear and unmistakable evidence of keloids on the chest prior to entry into service.  Service connection would have been granted because service treatment records demonstrate the presence of keloids on the chest during service with subsequent VA treatment records also showing keloids on the chest and the moving party reporting that he developed keloids soon after leaving Vietnam.  The March 1996 VA examination demonstrated current keloids, including on the anterior chest, the same location where keloids were documented in the service treatment records.  

To the extent that the Board denied service connection for keloids on the chest in June 1998, the decision is clearly and unmistakably erroneous.  Therefore, to this extent, the decision is reversed, resulting in a grant of service connection for keloids on the chest.  

The Board has not reviewed the record with a view towards ascertaining an appropriate disability rating. The determination will be made by the RO in the first instance on receipt of this decision. 


ORDER

The June 1998 Board decision is reversed; service connection for a skin condition, specifically, keloids on the chest, is granted.  


                       ____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



